UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 29, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 49.73% Cost ($62,538,099) Airlines 0.88% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A (L) 6.545% 02-02-19 A- $109 104,854 Delta Airlines, Inc., Collateralized Bond (S) 6.821 08-10-22 A- 365 351,229 Sr Pass Thru Ctf Ser 02-1 6.417 07-02-12 AAA 405 405,000 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 7.027 11-01-19 A- 210 200,550 Asset Management & Custody Banks 0.89% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 1,130 1,078,247 Broadcasting & Cable TV 0.70% Comcast Cable Communications Holdings, Inc., Gtd Note 8.375 03-15-13 BBB+ 750 842,111 Casinos & Gaming 0.66% Harrah's Operating Co., Inc., Gtd Sr Note 5.500 07-01-10 B- 525 463,312 Seminole Tribe of Florida, Bond 6.535 10-01-20 BBB 315 329,922 Computer Hardware 0.27% Computer Science Corp., Sr Note (S) 6.500 03-15-18 A- 325 331,459 Consumer Finance 0.55% Ford Motor Credit Co., Note 7.375 10-28-09 B 705 668,525 Data Processing & Outsourced Services 0.19% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 BBB 215 227,492 Page 1 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Diversified Banks 1.32% Banco Mercantil del Norte SA, Sub Note (Mexico) (F)(S) 6.862 10-13-21 Baa1 330 297,063 Chuo Mitsui Trust & Banking Co. Ltd., Perpetual Sub Note (5.506% to 4-15-15 then variable) (Japan) (F)(S) 5.506 12-15-49 A2 370 311,230 Lloyds TSB Group Plc, Bond (6.267% to 11-30-16 then variable) (United Kingdom) (F)(S) 6.267 11-30-49 A 360 314,673 Silicon Valley Bank, Sub Note 6.050 06-01-17 BBB 295 298,504 Societe Generale, Sub Note (5.922% to 4-15-17 then variable) (France) (F)(S) 5.922 04-05-49 A+ 220 198,353 Standard Chartered Plc, Bond (7.014% to 7-30-37 then variable) (United Kingdom) (F)(S) 7.014 07-30-49 BBB+ 200 180,654 Diversified Chemicals 0.19% Ecolab, Inc., Sr Note 4.875 02-15-15 A 230 232,092 Diversified Commercial & Professional Services 0.62% General Electric Co., Sr Note 5.250 12-06-17 AAA 230 230,839 Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 6.500 02-13-13 A- 500 525,929 Diversified Financial Services 1.67% American General Finance Corp., Note Ser MTN 6.900 12-15-17 A+ 220 221,098 CIT Group, Inc., Sr Note 5.000 02-13-14 A 55 47,108 Sr Note 5.650 02-13-17 A 85 71,061 Sr Note Ser MTN 5.125 09-30-14 A 75 63,582 Erac USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 220 201,460 Huntington Capital III, Gtd Sub Bond (6.797% to 6-1-17 then variable) 6.650 05-15-37 BBB- 290 241,109 ICICI Bank Ltd., Note (India) (F)(S) 6.625 10-03-12 BBB- 300 299,197 QBE Capital Funding II LP, Gtd Sub Bond (6.797% to 6-1-17 then variable) (Australia) (F) 6.797 06-01-49 BBB 340 311,952 Page 2 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Royal Bank of Scotland Group Plc, Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) (United Kingdom) (F) 7.640 03-31-49 A 200 199,449 SMFG Preferred Capital, Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-25-49 BBB 285 247,645 Standard Chartered Bank, Sub Note (United Kingdom) (F)(S) 6.400 09-26-17 A 110 114,132 Drug Retail 0.60% CVS Caremark Corp., Jr Sub Bond (6.032% to 6-1-12 then variable) 6.302 06-01-37 BBB- 460 436,378 Sr Note 5.750 06-01-17 BBB+ 275 283,720 Electric Utilities 3.35% Abu Dhabi National Energy Co., Bond (United Arab Emirates) (F)(S) 6.500 10-27-36 A+ 465 426,168 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 1,000 1,078,620 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB- 226 228,537 HQI Transelect Chile SA, Sr Note (Chile) (F) 7.875 04-15-11 BBB- 800 862,057 Monterrey Power SA de CV, Sr Sec Bond (Mexico) (F)(S) 9.625 11-15-09 BBB+ 388 420,977 Nevada Power Co., Note Ser L 5.875 01-15-15 BB+ 220 221,771 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB- 325 349,693 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 466 468,476 Electronic Equipment Manufacturers 0.52% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB 480 496,418 Tyco Electronics Group SA, Gtd Sr Bond (Luxembourg) (F)(S) 6.550 10-01-17 BBB 125 131,057 Health Care Services 0.28% UnitedHealth Group, Inc., Bond 6.625 11-15-37 A- 185 175,689 Bond 5.500 11-15-12 A- 160 167,243 Health Care Supplies 0.16% Covidien International Finance SA, Gtd Sr Note (Luxembourg) (F)(S) 6.000 10-15-17 A- 185 193,508 Page 3 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Hotels, Resorts & Cruise Lines 0.19% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02-15-13 BBB- 235 235,562 Insurance Brokers 0.62% Merna Reinsurance Ltd., Sec Sub Note Ser B (Bermuda) (F)(P) 6.580 07-07-10 A2 260 250,588 Progressive Corp. (The), Jr Sub Deb (6.700% to 6-1-17 then variable) 6.700 06-15-37 A- 155 137,040 Prudential Financial, Inc., Sr Note Ser MTN 5.150 01-15-13 A+ 350 357,214 Integrated Telecommunication Services 1.14% AT&T, Inc., Note 6.500 09-01-37 A 120 121,405 Bellsouth Corp., Bond 6.550 06-15-34 A 250 251,187 Deb 6.300 12-15-15 A 410 439,847 Qwest Corp., Sr Note 7.875 09-01-11 BBB- 210 213,675 Sprint Capital Corp., Sr Gtd Note 6.875 11-15-28 BBB- 500 350,000 Investment Banking & Brokerage 0.87% Bear Stearns Cos., Inc. (The), Sr Note 7.250 02-01-18 A 235 227,992 BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (France) (F)(S) 7.195 06-29-49 AA- 135 124,018 Goldman Sachs Group, Inc. (The), Jr Sub Note 6.750 10-01-37 A+ 130 121,371 Jefferies Group, Inc., Sr Note 6.450 06-08-27 BBB+ 145 125,631 Mizuho Finance, Gtd Sub Bond (Cayman Islands) (F) 8.375 12-29-49 Aa3 440 448,875 Life & Health Insurance 0.25% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04-20-17 A- 120 107,686 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10-15-37 BB 210 200,901 Page 4 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Multi-Line Insurance 0.85% Axa SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (France) (F)(S) 6.379 12-14-36 BBB+ 155 125,239 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB+ 210 177,998 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 205 219,028 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 520 504,539 Multi-Media 0.62% News America Holdings, Deb 9.500 07-15-24 BBB+ 600 747,294 Office Services & Supplies 0.29% Xerox Corp., Sr Note 6.750 02-01-17 BBB- 335 356,151 Oil & Gas Refining & Marketing 0.26% Premcor Refining Group, Inc. (The), Gtd Sr Note 6.750 05-01-14 BBB 300 314,120 Oil & Gas Storage & Transportation 0.36% Buckeye Parterns LP, Bond 5.125 07-01-17 BBB 165 158,429 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB- 270 282,315 Oil & Gas Exploration & Production 0.10% Marathon Oil Corp., Sr Note 6.000 10-01-17 BBB+ 120 123,692 Paper Products 0.18% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 210 214,896 Pharmaceuticals 0.61% Abbott Laboratories, Sr Note 5.600 11-30-17 AA 315 332,123 Schering-Plough Corp., Sr Note 6.000 09-15-17 A- 385 402,898 Property & Casualty Insurance 0.28% Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 320 340,516 Page 5 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Railroads 0.19% Union Pacific Corp., Sr Note 5.700 08-15-18 BBB 225 227,134 Real Estate Management & Development 1.28% Chelsea Property Group, Note 6.000 01-15-13 A- 385 398,876 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 245 220,222 HRPT Properties Trust, Sr Note 6.650 01-15-18 BBB 135 118,618 Nationwide Health Properties, Inc., Note 6.500 07-15-11 BBB- 230 247,084 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 585 560,518 Regional Banks 0.45% HSBC Capital Funding LP, Perpetual Note (9.547% to 6-30-10 then variable) (Channel Islands) (F)(S) 9.547 12-29-49 A 500 543,735 Specialized Finance 0.19% USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-22-49 A+ 300 231,000 Thrifts & Mortgage Finance 27.06% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO (P) 2.549 12-25-46 AAA 6,496 304,518 Mtg Pass Thru Ctf Ser 2007-5 Class XP IO 2.981 06-25-47 AAA 4,776 316,407 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1-Class GIOP IO (P) 2.181 05-25-47 AAA 3,875 232,473 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 420 348,352 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-4 Class A5A 4.933 07-10-45 AAA 1,500 1,415,827 Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.353 09-10-47 AAA 560 538,916 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07-10-44 AAA 700 689,242 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.880 03-20-36 AAA 608 610,025 Mtg Pass Thru Ctf Ser 2007-E Class 4A1 (P) 5.936 09-01-47 AAA 292 293,453 Page 6 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-T0P8 Class A2 4.830 08-15-38 AAA 790 760,059 Mtg Pass Thru Ctf Ser 2003-T10 Class A2 4.740 03-13-40 AAA 680 645,030 Mtg Pass Thru Ctf Ser 2006-PW14 Class D 5.412 12-01-38 A 320 221,354 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 632 634,595 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.833 12-25-35 AAA 465 394,909 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 295 297,002 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07-15-44 AA 185 149,356 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 (S) 5.899 06-10-46 AAA 500 491,236 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 1.383 11-20-35 AAA 5,079 180,955 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO (P) 1.949 07-25-46 AAA 4,948 191,721 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 AAA 3,244 129,264 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.813 08-25-46 AAA 2,596 98,146 Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO (P) 2.009 09-20-46 AAA 8,979 448,931 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 375 334,283 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-CPN1 Class A2 4.597 03-15-35 AAA 1,005 951,394 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06-20-31 AAA 515 455,747 Domino's Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class A2 (S) 5.261 04-25-37 AAA 495 481,856 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO (P) 1.050 08-19-45 AAA 5,171 177,748 Page 7 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.210 12-25-34 AA 816 802,500 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.175 05-25-36 AA 184 128,599 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 265 253,608 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 235 222,926 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 1,008 1,012,310 Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.491 05-10-40 AAA 955 941,505 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.638 04-19-36 AAA 347 347,211 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 5.117 04-10-37 AAA 765 758,148 Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03-10-39 AA 230 165,828 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 03-10-39 A 130 83,318 GS Mortgage Securities Corp. II, Mtg Pass Thru Ctf Ser 2006-GG8 Class A2 5.479 11-10-39 Aaa 785 773,516 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.223 08-25-34 AA 345 324,143 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.389 01-25-36 AAA 875 871,686 HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8-1X IO (P) 1.223 09-19-35 AAA 3,663 120,209 Harborview NIM Corp., Mtg Pass Thru Ctf Ser 2007-A Class N2 (G)(S) 7.870 04-25-37 BBB- 115 114,834 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 223 220,335 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.464 05-25-35 AA 316 326,051 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO 2.154 10-25-36 AAA 7,775 216,242 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO 1.911 10-25-36 AAA 10,457 261,427 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.402 08-25-36 AA 234 187,578 Page 8 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Indymac Index NIM Corp., Mtg Pass Thru Ctf Ser 2006-AR6 Class N2 (S) 8.833 06-25-46 BBB- 120 120,222 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 1,000 943,451 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,000 800,209 JP Morgan Commercial Mortgage Finance Corp., Mtg Pass Thru Ctf Ser 1997-C5 Class D 7.351 09-15-29 AA+ 166 168,600 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 470 482,136 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 488 495,788 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.829 01-25-37 Aa1 624 604,632 Merrill Lynch/Countrywide Commercial Mtg Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 6.105 06-12-46 AAA 735 728,213 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.414 07-12-46 AAA 510 485,432 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (G) 5.981 09-25-37 AA 195 183,854 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (G) 5.981 09-25-37 AA 75 68,428 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (G) 5.981 09-25-37 AA 50 42,765 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.374 11-14-42 AAA 520 507,107 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A (L) 5.230 09-15-42 AAA 755 725,190 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 310 222,091 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.448 05-25-35 AA 211 196,879 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 386 384,444 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 420 387,192 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.961 12-25-35 AAA 433 400,023 Page 9 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 555 567,097 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 200 195,408 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 110 106,228 Sub Bond Ser 2006-1A Class E (S) 6.174 11-15-36 Baa3 665 604,405 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 294 302,642 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.671 04-25-35 AA 962 885,209 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO 0.562 04-25-47 Aaa 9,287 156,724 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO 0.701 06-25-47 Aaa 21,824 272,801 Mtg Pass Thru Ctf Ser 2007-0A5 Class 2XPP IO 0.611 06-25-47 AAA 24,782 383,340 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO 0.626 07-25-47 Aaa 12,396 162,695 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 274 214,478 Wells Fargo Mortgage Backed Securities Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 349 345,893 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.655 10-25-36 Aaa 667 676,827 Wireless Telecommunication Services 1.09% America Movil SA de CV, Sr Note (Mexico) (F) 5.750 01-15-15 BBB+ 250 253,513 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 765 720,645 SK Telecom Co. Ltd., Bond (South Korea) (F)(S) 6.625 07-20-27 A 335 339,877 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.10% (Cost $112,000) Government U.S. Agency 0.10% Federal Home Loan Mortgage Corp., 8.375%, Ser Z AA- 4,480 115,360 Page 10 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 45.17% (Cost $53,356,289) Government U.S. 8.99% United States Treasury, Bond (L) 5.000% 05-15-37 AAA $795 871,457 Note (L) 4.875 06-30-12 AAA 450 496,406 Note (L) 4.750 05-15-14 AAA 1,215 1,347,796 Note (L) 3.500 02-15-18 AAA 8,180 8,159,550 Government U.S. Agency 36.18% Federal Home Loan Mortgage Corp., 30 Yr Adj Rate Pass Thru Ctf (P) 5.616 04-01-37 AAA 713 731,948 30 Yr Adj Rate Pass Thru Ctf (P) 5.275 12-01-35 AAA 1,068 1,078,968 30 Yr Adj Rate Pass Thru Ctf (P) 5.154 11-01-35 AAA 1,190 1,199,053 30 Yr Adj Rate Pass Thru Ctf (P) 5.062 12-01-35 AAA 2,046 2,112,738 30 Yr Adj Rate Pass Thru Ctf (P) 6.000 08-01-37 AAA 2,874 2,936,844 CMO REMIC Ser 2489-PE 6.000 08-15-32 AAA 1,824 1,891,509 Note 5.500 03-22-22 AAA 1,150 1,193,014 Note 4.500 01-15-15 AAA 445 463,158 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,405 1,439,043 15 Yr Pass Thru Ctf 5.000 09-01-19 AAA 726 736,343 30 Yr Adj Rate Pass Thru Ctf (P) 6.233 03-01-14 AAA 3 3,308 30 Yr Adj Rate Pass Thru Ctf (P) 6.233 06-01-14 AAA 12 11,884 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 277 287,064 30 Yr Pass Thru Ctf 6.500 09-01-36 AAA 1,272 1,319,170 30 Yr Pass Thru Ctf 6.500 02-01-37 AAA 1,949 2,020,957 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 2,367 2,418,979 30 Yr Pass Thru Ctf 6.000 12-01-36 AAA 1,782 1,821,825 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 1,786 1,825,436 30 Yr Pass Thru Ctf 6.000 01-01-38 AAA 373 381,850 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 1,136 1,143,485 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 2,292 2,307,981 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 4,344 4,370,948 30 Yr Pass Thru Ctf 5.500 07-01-37 AAA 1,539 1,548,638 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 830 835,269 30 Yr Pass Thru Ctf (M) 5.500 03-15-38 AAA 2,210 2,222,431 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 457 460,676 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 2,267 2,243,044 30 Yr Pass Thru Ctf (M) 5.000 03-15-34 AAA 1,345,000 1,324,405 30 Yr Pass Thru Ctf 5.000 08-01-35 AAA 844 833,689 CMO REMIC Ser 2006-64-PC 5.500 10-25-34 AAA 600 602,320 CMO REMIC Ser 2006-67-PD 5.500 12-25-34 AAA 665 668,043 Note (L) 5.125 04-15-11 AAA 1,190 1,273,095 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 AAA 72 75,189 Page 11 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 29, 2008 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 15.69% (Cost $18,989,926) Joint Repurchase Agreement 5.19% Joint Repurchase Agreement transaction with Barclays Plc dated 2-29-08 at 1.800% to be repurchased at $6,281,942 on 3-3-08, collateralized by $3,661,409 U.S. Treasury Inflation Indexed Bond, 3.875%, due 4-15-29 (valued at $6,406,733, including interest) 1.800% 6,281 6,281,000 Interest rate Shares Cash Equivalents 10.50% John Hancock Cash Investment Trust (T)(W) 3.42% (Y) 12,708,923 12,708,926 Total investments (Cost $134,996,314)  110.69% Liabilities in excess of other assets (10.69%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 12 John Hancock Investment Grade Bond Fund Notes to Schedule of Investments February 29, 2008 (unaudited) IO Interest only (carries notional principal amount) Gtd Guaranteed MTN Medium Term Note REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of February 29, 2008. (M) These securities having an aggregate value of $3,546,836, or 2.930% of the Fund's net assets, have been purchased as a forward commitments  that is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) The securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $11,932,247 or 9.862% of the Fund's net assets as of February 29, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of February 29, 2008.  The cost of investments owned on February 29, 2008, including short-term investments, for federal income tax purposes was $135,335,680. Gross unrealized appreciation and depreciation of investments aggregated $1,897,718 and $3,301,828, respectively, resulting in net unrealized depreciation of $1,404,110. Notes to Schedule of Investments - Page 1 John Hancock Investment Grade Bond Fund Financial futures contracts February 29, 2008 (unaudited) Number of Unrealized Open contracts contracts Position Expiration appreciation U.S. 10-year Treasury Note 25 Long Jun 2008 $71,505 Financial futures contracts Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Notes to Schedule of Investments - Page 2 John Hancock Government Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 1.91% (Cost $6,896,258) Thrifts & Mortgage Finance 1.91% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2007-5 Class XP IO 2.981% 06-25-47 AAA $14,572 965,406 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1-GIOP IO (P) 2.181 05-25-47 AAA 11,372 682,313 Bank of America Funding Corp., Mtg Pass Thru Ctf Ser 2007-E Class 4A1 (P) 5.936 07-20-47 AAA 904 907,870 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 1.383 11-20-35 AAA 11,468 408,543 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO 2.154 10-25-36 AAA 24,587 683,828 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO 1.911 10-25-36 AAA 24,606 615,156 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 1,554 1,587,872 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2007-0A5 Class 2XPP IO 0.611 06-25-47 Aaa 76,558 1,184,264 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 92.81% (Cost $331,431,647) Government U.S. 15.00% United States Treasury, Bond (L) 9.000% 11-15-18 AAA $5,000 7,304,690 Bond (L) 8.750 08-15-20 AAA 6,065 8,903,232 Note (L) 4.500 05-15-17 AAA 22,500 24,238,485 Note (L) 4.250 11-15-13 AAA 13,730 14,863,796 Government U.S. Agency 77.81% Federal Home Loan Mortgage Corp., 15 Yr Pass Thru Ctf 7.500 11-01-12 AAA 282 294,750 15 Yr Pass Thru Ctf 5.500 10-01-19 AAA 882 902,770 30 Yr Adj Rate Pass Thru Ctf (P) 5.154 11-01-35 AAA 3,247 3,271,297 Page 1 John Hancock Government Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) 30 Yr Pass Thru Ctf 9.500 08-01-16 AAA 464 516,707 30 Yr Pass Thru Ctf 6.000 05-01-37 AAA 574 586,854 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 10,585 10,816,300 30 Yr Pass Thru Ctf 5.720 06-01-37 AAA 17,751 18,133,919 CMO REMIC Ser 2489-PE 6.000 08-15-32 AAA 4,875 5,054,402 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 9.000 02-01-10 AAA 13 13,713 15 Yr Pass Thru Ctf 7.500 01-01-15 AAA 244 254,636 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 6,915 7,083,367 15 Yr Pass Thru Ctf 5.000 09-01-19 AAA 5,888 5,972,345 15 Yr Pass Thru Ctf 5.000 08-01-20 AAA 1,981 2,009,717 30 Yr Adj Rate Pass Thru Ctf (P) 5.776 12-01-35 AAA 6,852 6,997,551 30 Yr Adj Rate Pass Thru Ctf (P) 5.394 12-01-35 AAA 2,161 2,196,730 30 Yr Adj Rate Pass Thru Ctf (P) 5.490 01-01-36 AAA 6,415 6,519,222 30 Yr Adj Rate Pass Thru Ctf (P) 5.294 01-01-36 AAA 11,335 11,783,994 30 Yr Pass Thru Ctf 8.500 09-01-24 AAA 17 18,467 30 Yr Pass Thru Ctf 8.500 10-01-24 AAA 224 246,688 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 4,398 4,560,570 30 Yr Pass Thru Ctf 6.500 02-01-37 AAA 8,428 8,738,357 30 Yr Pass Thru Ctf 6.500 07-01-37 AAA 10,734 11,129,780 30 Yr Pass Thru Ctf 6.500 08-01-37 AAA 3,526 3,656,370 30 Yr Pass Thru Ctf 6.000 01-01-34 AAA 1,483 1,516,209 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 1,709 1,748,576 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 6,624 6,771,613 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 3,299 3,372,664 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 7,712 7,883,614 30 Yr Pass Thru Ctf 6.000 01-01-38 AAA 9,718 9,938,290 30 Yr Pass Thru Ctf 5.725 08-01-37 AAA 6,505 6,652,051 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 3,164 3,185,707 30 Yr Pass Thru Ctf 5.500 07-01-36 AAA 8,368 8,422,446 30 Yr Pass Thru Ctf 5.500 12-01-36 AAA 11,528 11,602,714 30 Yr Pass Thru Ctf 5.500 01-01-37 AAA 9,911 9,975,573 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 7,166 7,210,771 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 7,810 7,858,252 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 9,806 9,866,590 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 7,599 7,646,521 30 Yr Pass Thru Ctf 5.500 12-01-37 AAA 6,138 6,175,930 30 Yr Pass Thru Ctf (M) 5.500 03-15-38 AAA 29,540 29,706,163 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 13,230 13,090,947 30 Yr Pass Thru Ctf (M) 5.000 03-15-34 AAA 4,095,000 4,032,298 CMO REMIC Ser 1993-225-TK 6.500 12-25-23 AAA 5,032 5,399,931 CMO REMIC Ser 2006-64-PC 5.500 10-25-34 AAA 3,965 3,980,330 Note 5.375 06-12-17 AAA 7,500 8,160,458 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 AAA 382 401,351 30 Yr Pass Thru Ctf 11.000 01-15-14 AAA 66 77,627 30 Yr Pass Thru Ctf 11.000 12-15-15 AAA 337 399,746 30 Yr Pass Thru Ctf 7.000 05-15-29 AAA 1,020 1,095,763 Page 2 John Hancock Government Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 23.39% (Cost $86,251,405) Joint Repurchase Agreement 8.12% Joint Repurchase Agreement transaction with Barclays Plc dated 2-29-08 at 1.800% to be repurchased at $29,942,491, on 3-3-08, collateralized by $17,451,879 U.S. Treasury Inflation Indexed Bond, 3.875%, due 4-15-29 (valued at $30,537,298, including interest) 1.800% 29,938 29,938,000 Interest rate Shares Cash Equivalents 15.27% John Hancock Cash Investment Trust (T)(W) 3.42% (Y) 56,313,405 56,313,405 Total investments (Cost $424,579,310)  118.11% Liabilities in excess of other assets (18.11%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock Government Income Fund Notes to Schedule of Investments February 29, 2008 (unaudited) IO Interest only (carries notional principal amount) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (L) All or a portion of this security is on loan as of February 29, 2008. (M) These securities having an aggregate value of $33,738,461, or 9.150% of the Fund's net assets, have been purchased as a forward commitments  that is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of February 29, 2008.  The cost of investments owned on February 29, 2008, including short-term investments, for federal income tax purposes was $425,124,077. Gross unrealized appreciation and depreciation of investments aggregated $10,663,157 and $259,733, respectively, resulting in net unrealized appreciation of $10,403,424. Notes to Schedule of Investments - Page 1 John Hancock Government Income Fund Financial futures contracts February 29, 2008 (unaudited) Number of Unrealized Open contracts contracts Position Expiration appreciation U.S. 10-year Treasury Note 100 Long Jun 2008 $297,737 Financial futures contracts Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Notes to Schedule of Investments - Page 2 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 69.39% (Cost $1,021,028,545) Advertising 0.34% Vertis, Inc. , Gtd Sr Note Ser B 10.875% 06-15-09 CCC $9,230 2,976,674 Sub Note (S) 13.500 12-07-09 Caa3 9,250 1,202,500 Airlines 14.17% Alaska Airlines, Inc. , Equip Trust Ctf Ser A 9.500 04-12-10 B+ 4,446 4,422,357 Equip Trust Ctf Ser D 9.500 04-12-12 B+ 3,748 3,721,106 American Airlines, Inc. , Equip Trust Ser 1990-K 9.930 06-15-10 CCC+ 1,500 1,458,750 Pass Thru Ctf Ser 1988-A4 10.210 01-01-10 CCC+ 2,000 1,880,305 Pass Thru Ctf Ser 1991-B2 (S) 10.320 07-30-14 CCC+ 5,037 4,734,359 Pass Thru Ctf Ser 1992-A1 8.080 09-11-11 B- 1,635 1,552,833 Pass Thru Ctf Ser 1994-A5 10.190 05-26-16 B- 4,211 3,832,010 AMR Corp. , Conv Sr Note (S) 4.250 09-23-23 CCC+ 6,900 7,201,875 Conv Sr Note 4.250 09-23-23 CCC+ 39,835 41,577,781 GOL Finance, Gtd Note (Brazil) (F)(S) 8.750 04-29-49 Ba2 14,970 13,772,400 KLM Royal Dutch Airlines NV, Sr Sub Deb (Switzerland) (D)(G) 2.125 12-29-49 B- 1,680 794,317 Northwest Airlines, Inc. , Conv Sr Note (G) Zero 11-15-23 D 45,535 1,366,050 Gtd Conv Sr Note (G) Zero 05-15-23 D 15,437 463,110 Gtd Lease Rejection Claim Ctf (N666US) (G) Zero 11-30-08 D 15,890 476,700 Gtd Sr Note (G) Zero 02-01-09 D 7,250 244,688 Note (G) Zero 03-15-08 D 1,915 62,238 Stub-claim (G) Zero 06-01-99 D 32,071 1,082,396 Stub-claim (G) Zero 06-01-99 D 43,785 1,477,744 UAL Corp. , Gtd Conv Sr Sub Note (S) 4.500 06-30-21 CCC+ 27,570 31,355,361 Gtd Conv Sr Sub Note 4.500 06-30-21 CCC+ 23,708 26,963,108 US Airways Group, Inc. , Conv Sr Note 7.000 09-30-20 CCC 19,265 18,205,425 US Airways, Inc. , Pass Thru Ctf Ser 1998-1 Class C 6.820 01-30-14 B+ 7,297 6,403,011 Page 1 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Aluminum 1.13% CII Carbon, Inc. , Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 15,845 13,785,150 Auto Parts & Equipment 0.97% Allison Transmission, Inc. Gtd Sr Note (S) 11.000 11-01-15 B- 8,240 7,045,200 Exide Technologies, Sr Sec Note Ser B 10.500 03-15-13 CCC+ 5,235 4,842,375 Federal-Mogul Corp. , Gtd Sr Note (B)(G)(H) Zero 01-15-09 D 1,885 0 Gtd Sr Note (B)(G)(H) Zero 01-15-09 D 3,200 0 Broadcasting & Cable TV 12.01% Canadian Satellite Radio Holdings, Inc. , Sr Note (Canada) (F)(G) 12.750 02-15-14 CCC+ 13,500 12,757,500 Sr Note (Canada) (F)(G) 8.000 09-10-14 CCC+ 6,400 6,502,413 CCO Holdings, LLC/CCO Holdings Capital Corp. , Sr Note 8.750 11-15-13 CCC 10,000 8,775,000 Charter Communications Holdings, LLC/Charter Communications Capital Corp. , Sr Disc Note 9.920 04-01-11 CCC 2,490 1,494,000 Sr Note 10.750 10-01-09 CCC 17,700 14,956,500 Charter Communications Holdings I, LLC, Gtd Sr Note (L) 13.500 01-15-14 CCC 4,805 3,123,250 Gtd Sr Note 12.125 01-15-15 CCC 5,240 2,672,400 Gtd Sr Note 11.750 05-15-14 CCC 5,260 2,682,600 Gtd Sr Note (G) 11.000 10-01-15 CCC 4,466 3,059,210 Gtd Sr Note 10.000 05-15-14 CCC 10,605 5,143,425 Gtd Sr Note 9.920 04-01-14 CCC 6,376 3,060,480 Gtd Sr Sec Note 11.000 10-01-15 CCC 22,678 15,761,210 Charter Communications Holdings II, LLC/Charter Communications Capital Corp. , Sr Note 10.250 09-15-10 CCC 5,000 4,575,000 Mobile Satellite Ventures LP, Sr Sec Disc Note, Step Coupon (14.00%, 04-01-10) (G)(O)(S) Zero 04-01-13 CCC 3,600 2,268,000 Page 2 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Pegasus Satellite Communications, Inc. , Sr Note (G)(H)(S) Zero 01-15-10 D 10,250 10 Sirius Satellite Radio, Inc. , Sr Note 9.625 08-01-13 CCC 17,730 14,627,250 XM Satellite Radio, Inc. , Gtd Sr Note 9.750 05-01-14 CCC 17,840 16,279,000 Gtd Sr Note (P) 7.739 05-01-13 CCC 8,080 6,908,400 Sr Sec Note (G) 10.000 06-01-13 CCC 3,000 2,760,000 XM Satellite Radio Holdings, Inc. , Conv Sr Note 1.750 12-01-09 CCC- 20,190 17,565,300 Young Broadcasting, Inc. , Gtd Sr Sub Note 10.000 03-01-11 CCC- 2,440 1,683,600 Casinos & Gaming 9.53% Fountainebleau Las Vegas, Note (S) 10.250 06-15-15 CCC+ 17,020 12,254,400 Sr Note (B)(G) 12.000 06-01-22 CCC+ 11,065 9,405,250 Greektown Holdings LLC, Sr Note (S) 10.750 12-01-13 CCC+ 11,520 10,886,400 Indiana Downs Capital Corp. /Indianapolis Downs, LLC, Sr Sec Note (S) 11.000 11-01-12 B 4,330 3,897,000 Indianapolis Downs Capital, LLC, Sr Sub Note (S) 15.500 11-01-13 CCC+ 500 485,000 Isle of Capris Casinos, Inc. , Gtd Sr Sub Note 7.000 03-01-14 B 10,559 7,206,517 Jacobs Entertainment, Inc. , Gtd Sr Note 9.750 06-15-14 B- 515 427,450 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 7,900 7,909,875 Majestic Holdco, LLC, Gtd Sr Sec Note, Step Coupon (12.50%, 10-15-08) (O)(S) Zero 10-15-11 CCC 10,000 6,000,000 Majestic Star Casino LLC, Gtd Sr Sec Note 9.500 10-15-10 B+ 20,640 18,163,200 Majestic Star Casino, LLC/Majestic Star Casino Capital II, LLC, Sr Note 9.750 01-15-11 CCC 8,675 4,944,750 Marshantucket Pequot Tribe, Bond (S) 8.500 11-15-15 BB+ 3,070 2,732,300 MTR Gaming Group, Inc. , Gtd Sr Note Ser B 9.750 04-01-10 B+ 350 339,500 Gtd Sr Sub Note Ser B 9.000 06-01-12 B- 2,850 2,508,000 Seminole Hard Rock Entertainment, Sr Sec Note (P)(S) 8.194 03-15-14 BB 2,850 2,223,000 Silver Slipper Casino, Note (B)(G) 13.000 12-17-09 Caa1 4,373 4,584,529 Trump Entertainment Resorts, Inc. , Gtd Sr Sec Note 8.500 06-01-15 B 29,340 20,391,300 Turning Stone Resort & Casino, Sr Note (S) 9.125 09-15-14 B 2,090 2,016,850 Page 3 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Commercial Printing 0.90% Quebecor World Capital Corp. , Gtd Sr Note (Canada) (F)(H) 6.125 11-15-13 D 9,970 4,386,800 Gtd Sr Note (Canada) (F)(H) 4.875 11-15-08 D 1,210 535,425 Sr Note (Canada) (F)(H)(S) 8.750 03-15-16 D 1,850 897,250 Quebecor World, Inc. , Sr Note (Canada) (F)(H)(S) 9.750 01-15-15 D 10,410 5,100,900 Commodity Chemicals 0.70% Applied Extrusion Technologies, Inc. , Sr Note (B)(G)(L)(S) 12.000 03-15-12 CCC+ 536 501,870 Braskem SA, Note (Brazil) (F)(S) 11.750 01-22-14 BB+ 5,600 6,832,000 Sterling Chemicals, Inc. , Gtd Sr Sec Note (S) 10.250 04-01-15 B- 1,240 1,240,000 Diversified Commercial & Professional Services 0.64% MSX International, Inc. , Gtd Sr Sec Note (S) 12.500 04-01-12 CCC+ 4,230 3,341,700 Muzak, LLC/Muzak Finance Corp. , Gtd Sr Sub Note 9.875 03-15-09 CCC- 7,346 4,481,060 Diversified Metals & Mining 1.08% Katanga Mining Ltd. , Sr Sub Note (Canada) (D)(G) 14.000 11-30-13 Caa1 2,171 2,117,569 Sub Note (Canada) (D)(G) 14.000 11-30-13 Caa1 2,171 2,117,569 New Gold, Inc. , Sr Note (Canada) (D)(G) 10.000 06-28-17 CCC+ 11,020 8,957,074 Drug Retail 0.68% Duane Reade, Inc. , Sr Sub Note 9.750 08-01-11 CC 9,855 8,278,200 Electric Utilities 1.75% Orion Power Holdings, Inc. , Sr Note 12.000 05-01-10 B 8,435 9,151,975 Texas Competitive Electric Holdings Co. , LLC, Gtd Sr Note (S) 10.250 11-01-15 CCC 12,530 12,216,750 Environmental & Facilities Service 0.22% Blaze Recycling & Metals, Inc. , Sr Sec Note (G)(S) 10.875 07-15-12 B 2,675 2,327,250 Casella Waste Systems, Inc. , Sr Sub Note 9.750 02-01-13 B 300 297,000 Food Distributors 0.36% Mastellone Hermanos SA, Gtd Sr Note Ser A-2 (Argentina) (F)(G) 8.000 06-30-12 B 6,480 4,341,600 Page 4 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Forest Products 0.06% Tembec Industries, Inc. , Gtd Sr Note (Canada) (F) 8.500 02-01-11 CC 2,470 784,225 Health Care Facilities 0.74% HealthSouth Corp. , Gtd Sr Note 11.409 06-15-14 CCC+ 5,000 4,862,500 Gtd Sr Note 10.750 06-15-16 CCC+ 4,000 4,190,000 Home Furnishings 0.00% 0 Imperial Home Decor Group, Inc. , Gtd Sr Sub Note Ser B (B)(G)(H) Zero 03-15-08 D 4,875 0 Housewares & Specialties 0.77% Vitro SA de CV, Sr Note (Mexico) (F) 11.750 11-01-13 B 2,950 3,060,625 Sr Note (Mexico) (F) 9.125 02-01-17 B 7,250 6,369,125 Insurance Brokers 0.00% SIG Capital Trust I, Gtd Trust Preferred Security (B)(H) Zero 08-15-27 D 5,000 50,000 Integrated Telecommunication Services 0.56% West Corp. , Gtd Sr Sub Note 11.000 10-15-16 B- 8,130 6,808,875 Investment Banking & Brokerage 0.13% Goldman Sachs & Co. , Sr Note (G) Zero 10-20-37 B 12,000 1,590,000 Metal & Glass Containers 0.41% BWAY Corp. , Gtd Sr Sub Note 10.000 10-15-10 B- 5,185 5,029,450 Movies & Entertainment 0.40% Cinemark, Inc. , Sr Disc Note, Step Coupon (9.75%, 03-15-09) (O) Zero 03-15-14 CCC+ 3,110 2,830,100 Marquee Holdings, Inc. , Sr Disc Note Ser B, Step Coupon (12.00%, 08-16-09) (O) 12.000 08-15-14 CCC+ 2,795 2,040,350 Oil & Gas Exploration & Production 1.62% Dominion Petroleum Aquisitions Ltd. , Sr Sec Conv Note Ser B (B)(G) 8.500 10-01-11 B- 6,325 6,049,230 McMoRan Exploration Co. , Conv Sr Note (G)(S) 6.000 07-02-08 B- 4,500 5,416,875 Conv Sr Note (G) 6.000 07-02-08 B- 500 601,875 Gtd Sr Note 11.875 11-15-14 CCC+ 7,520 7,670,400 Page 5 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Other Diversified Financial Services 2.07% Buffalo Thunder Development Authority, Sr Sec Note (S) 9.375 12-15-14 B 5,485 4,168,600 FDR Management Group, LLC, Note (B)(G) 16.000 05-31-12 B 8,417 7,653,159 Residential Accredit Loans, Inc. , CMO-REMIC Ser 2006-QO4 (G) Zero 11-20-37 CCC 65,000 9,750,000 TAM Capital Inc. , Gtd Sr Note (Brazil) (F)(S) 7.375 04-25-17 BB- 4,375 3,740,625 Packaged Foods and Meats 0.30% ASG Consolidated LLC/ASG Finance, Inc. , Sr Disc Note, Step Coupon (11.50%, 11-01-08) (O) Zero 11-01-11 B- 4,115 3,641,775 Paper Packaging 0.87% Clondalkin Acquisition BV, Gtd Sr Sec Note (Netherlands) (F)(P)(S) 7.694 12-15-13 B+ 1,250 1,025,000 Jefferson Smurfit Corp. , Gtd Sr Note 8.250 10-01-12 B- 2,800 2,611,000 Stone Container Corp. , Sr Note 8.000 03-15-17 B- 6,290 5,566,650 U. S. Corrugated, Inc. , Sr Sec Note 10.000 06-01-13 B 1,900 1,425,000 Paper Products 1.40% Abitibi-Consolidated Co. of Canada, Gtd Sr Note (Canada) (F) 8.375 04-01-15 B+ 4,715 2,640,400 Abitibi-Consolidated of Canada, Inc. , Deb (Canada) (F) 8.850 08-01-30 B+ 3,000 1,440,000 Deb (Canada) (F) 7.400 04-01-18 B+ 3,500 1,653,750 Gtd Sr Note (Canada) (F) 7.750 06-15-11 B+ 3,000 1,650,000 Gtd Sr Note (Canada) (F) 6.000 06-20-13 B+ 4,880 2,513,200 Note (Canada) (F) 5.250 06-20-08 B+ 2,435 2,048,444 APP Finance (II) Mauritius Ltd. , Gtd Bond (Mauritius) (F)(G)(H) Zero 12-29-49 D 7,500 18,750 Newark Group, Inc. , Sr Sub Note 9.750 03-15-14 B- 4,725 4,169,812 Pope & Talbot, Inc. , Deb (G)(H) 8.375 06-01-13 CC 1,561 202,930 Sr Note (G)(H) 8.375 06-01-13 CC 5,450 708,500 Personal Products 0.01% Global Health Sciences, Inc. , Gtd Sr Note (B)(G)(H) Zero 05-01-08 D 3,175 79,375 Photographic Products 0.01% PCA, LLC/PCA Finance Corp. , Gtd Sr Note (G)(H) Zero 08-01-09 D 3,000 180,000 Page 6 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Publishing 0.64% Idearc, Inc. , Gtd Sr Note 8.000 11-15-16 B+ 13,155 7,761,450 Real Estate Management & Development 0.30% Realogy Corp. , Gtd Sr Note REIT (S) 10.500 04-15-14 CCC+ 3,480 2,470,800 Sr Sub Note REIT (S) 12.375 04-15-15 CCC+ 2,355 1,248,150 Specialty Chemicals 2.62% American Pacific Corp. , Gtd Sr Note 9.000 02-01-15 B 24,315 23,585,550 Tronox Worldwide, LLC/Tronox Finance Corp. , Gtd Sr Note 9.500 12-01-12 B 9,575 8,402,062 Steel 1.16% LTV Corp. (The), Gtd Sr Sub Note (B)(G)(H) Zero 11-15-09 D 9,700 14,550 WCI Steel Acquisition, Inc. , Sr Sec Note (G) 8.000 05-01-16 B+ 14,455 14,201,709 Thrifts & Mortgage Finance 5.74% American Home Mortgage Assets, CMO-REMIC Ser 2006-6-XP IO 2.549 12-25-46 AAA 78,375 3,673,813 Countrywide Alternative Loan Trust, CMO-REMIC Ser 2006-OA12-X IO 2.009 09-20-46 AAA 208,011 10,400,552 DB Master Finance LLC, Sub Bond Ser 2006-1-M1 (S) 8.285 06-20-31 BB 4,430 3,939,409 Dominos Pizza Master Issuer LLC, Sub Bond Ser 2007-1-M1 (S) 7.629 04-25-37 BB 12,710 10,363,200 Global Tower Partners Acquisition Partners, LLC, CMO-REMIC Sub Bond Ser 2007-1A-G (S) 7.874 05-15-37 B2 1,945 1,792,609 Goldman Sachs Mortgage Securities Corp. , CMO-REMIC Ser 2006-NIM3-N3 (S) 8.112 06-25-46 Ba2 980 940,800 HarborView Mortgage Loan Trust, CMO-REMIC Ser 2006-4-X1 IO 2.478 05-19-47 AAA 169,205 7,296,971 CMO-REMIC Ser 2007-4-ES IO (G) 0.304 07-19-47 AAA 290,944 2,545,758 CMO-REMIC Ser 2007-6-ES IO (G)(S) 0.293 11-19-15 AAA 202,850 1,521,373 CMO-REMIC Sub Bond Ser 2007-3-ES IO (G) 0.350 05-19-47 AAA 289,768 2,173,256 IndyMac Index NIM Corp. , CMO-REMIC Ser 2006-AR6-N3 (Cayman Islands) (F)(S) 8.833 06-25-46 BB 4,480 4,424,000 Lehman XS Net Interest Margin Notes, CMO-REMIC Ser 2006-GPM8-A3 (Cayman Islands) (F)(S) 9.000 01-28-47 Ba3 2,470 2,331,063 CMO-REMIC Ser 2006-GPM8-A4 (Cayman Islands) (F)(S) 9.000 01-28-47 B2 1,730 1,587,275 Page 7 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) SBA CMBS Trust, CMO-REMIC Sub Bond Ser 2006-1A-H (S) 7.389 11-15-36 Ba3 5,460 4,892,160 CMO-REMIC Sub Bond Ser 2006-1A-J (S) 7.825 11-15-36 B1 4,045 3,622,763 Washington Mutual, Inc. , CMO-REMIC Ser 2006-AR8-CX2P IO 1.553 10-25-46 AAA 143,829 5,303,686 CMO-REMIC Ser 2007-0A5-1XPP IO 0.689 06-25-47 Aaa 258,190 3,227,373 Tobacco 1.25% Alliance One International, Inc. , Gtd Sr Note 11.000 05-15-12 B 3,850 3,907,750 Gtd Sr Note 8.500 05-15-12 B 3,160 2,954,600 North Atlantic Holdings, Inc. , Sr Disc Note, Step Coupon (12.25%, 03-01-08) (G)(O) Zero 03-01-14 Ca 1,300 936,000 North Atlantic Trading Co. , Inc. , Sr Note (G)(S) 10.000 03-01-12 D 8,390 7,467,456 Transportation 1.02% Travelport, LLC, Gtd Sr Note 9.875 09-01-14 CCC+ 14,085 12,394,800 Wireless Telecommunication Services 2.83% Centennial Communications Corp. , Sr Note (P) 10.580 01-01-13 CCC+ 11,420 10,506,400 Sr Note 10.000 01-01-13 CCC+ 4,705 4,540,325 Cricket Communications, Inc. , Gtd Sr Note 9.375 11-01-14 CCC 6,575 5,851,750 Digicel Group, Ltd. , Sr Note (Bermuda) (F)(S) 8.875 01-15-15 Caa2 7,860 6,877,500 Grupo Iusacell SA de CV, Sr Sec Note (Mexico) (F)(G)(S) 10.000 12-31-13 CCC- 3,256 2,767,456 Terrestar Networks, Inc. , Sr Sec Note (G)(S) 15.000 02-15-14 CCC 4,295 3,994,172 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Defaulted bonds beyond maturity date (x) 0.21% (Cost $28,508,672) Airlines 0.04% Northwest Airlines, Inc. , Gtd Note (G)(H) 8.700 03-15-07 D 15,806 533,452 Broadcasting & Cable TV 0.00% Pegasus Satellite Communications, Inc. , Sr Disc Note (G)(H) 13.500 03-01-07 D 9,200 11,500 Sr Note (G)(H) 12.375 08-01-06 D 6,500 7 Xanadoo Co. , Sr Note Ser B (G)(H) 12.500 08-01-07 D 13,525 14 Page 8 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Paper Products 0.17% Indah Kiat Finance Mauritius Ltd. , Gtd Sr Note (Mauritius) (F)(G)(H) 10.000 07-01-08 D 6,000 600,000 Indah Kiat International Finance Co. , Gtd Sec Note Ser C (Netherlands) (F)(G)(H) 12.500 06-15-06 D 2,500 1,250,000 Tjiwi Kimia Finance Mauritius Ltd. , Gtd Sr Note (Mauritius) (F)(G)(H) 10.000 08-01-04 D 1,500 45,000 Sr Note (Netherlands) (F)(G)(H) 13.250 08-01-01 D 5,250 157,500 Issuer Shares Value Common stocks 14.18% (Cost $257,933,061) Airlines 5.81% Air France-KLM, ADR (France) (F) 174,118 4,725,563 ATA Holdings Corp. (I) 382,783 1,854,205 Northwest Airlines Corp. (I) 4,429,424 59,487,164 Pinnacle Airlines Corp. (I) 439,100 4,922,311 US Airways Group, Inc. (I) 81 1,004 Aluminum 0.01% Golden Northwest Aluminum, Inc. (Class A) (B)(I) 43 289 Golden Northwest Aluminum, Inc. (Class B) (B)(I) 19,271 129,501 Auto Parts & Equipment 0.19% Federal-Mogul Corp. (Class A) 116,356 2,350,391 Broadcasting & Cable TV 4.97% Adelphia Communications Corp. (Escrow Account) (I) 8,975 661,906 Canadian Satellite Radio Holdings, Inc. (Class A) (Canada) (F)(I) 27,903 134,660 Canadian Satellite Radio Holdings, Inc. (Class A) (Canada) (F)(I) 602,071 2,905,600 Charter Communications, Inc. (Class A) (I) 10,200,000 9,812,400 Comcast Corp. (Special Class A) (I) 1,129,460 21,855,051 Granite Broadcasting Corp. (I) 11,688 222,072 Time Warner Cable, Inc. (Class A) (I) 177,892 4,856,452 XM Satellite Radio Holdings, Inc. (Class A) (I) 1,712,200 20,203,960 Casinos & Gaming 0.56% Fountainebleau Las Vegas (B)(I) 249,211 2,541,952 Gabrielino Tribal Gaming Authority (Execution Investment) (B)(I) 90,000 90,000 Gabrielino Tribal Gaming Authority (Gaming Revenue Investment) (B)(I) 125,000 125,000 Isle of Capris Casinos, Inc. (I) 450,000 4,072,500 Page 9 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Commodity Chemicals 0.03% Applied Extrusion Technologies, Inc. (Class A) (B)(I)(L) 51,082 362,044 Diversified Commercial & Professional Services 0.06% FDR Management Group, LLC (B)(G)(I) 2,129,596 748,958 Electric Utilities 0.00% 0 Mirant Corp. (B)(I) 10,500,000 0 Environmental & Facilities Service 0.18% Kaiser Group Holdings, Inc. 81,949 2,151,161 Food Distributors 0.00% RAB Holdings, Inc. (B)(I) 188 188 Industrial Machinery 0.00% 0 Glasstech, Inc. (Class B) (B)(I) 4,430 0 Glasstech, Inc. (Class C) (B)(I) 10 0 Integrated Telecommunication Services 0.00% Chunghwa Telecom Co. , Ltd. , ADR (Taiwan) (F) 1,766 43,338 Marine 0.20% Paragon Shipping, Inc. (Greece) (F)(I)(S) 180,000 2,453,400 Oil & Gas Exploration & Production 0.74% Dominion Petroleum Ltd. (Bermuda) (F)(I) 4,284,443 1,468,558 Dominion Petroleum Ltd. (Bermuda) (F) 8,270,000 2,834,668 Po Valley Energy Ltd. (Australia) (F)(I) 3,100,000 4,733,628 Other Diversified Financial Services 0.06% Adelphia Contingent Value Vehicle, Ser ACC-1 (I) 8,722,093 697,767 Paper Products 0.16% APP China Group Ltd. (Bermuda) (B)(F)(I) 37,717 1,885,850 Publishing 0.46% MediaNews Group, Inc. (I) 29,750 5,652,500 Specialty Chemicals 0.27% American Pacific Corp. (I) 200,500 3,230,055 Page 10 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Wireless Telecommunication Services 0.48% Sprint Nextel Corp. 633,751 4,505,970 USA Mobility, Inc. 128,120 1,345,260 Par value Issuer, description Value Lessor equipment trust certificates 0.00% (Cost $0) Airlines 0.00% US Airways, Inc. , $606 6,061 (N528US) (N651US) (N652US) (B)(H) Credit Issuer, description rating (A) Shares Value Preferred stocks 7.88% (Cost $72,261,672) Airlines 0.01% Northwest Airlines Corp. , 9.50% (B)(G) D 143,381 100,367 Broadcasting & Cable TV 1.17% Pegasus Satellite Communications, Inc. , 12.75%, Ser B (G)(H) D 4,831 0 Xanadoo, 6.50%, Ser C (G) D 345,350 14,332,025 Diversified Metals & Mining 1.92% Freeport-McMoRan Copper & Gold, Inc. , 6.75%, Conv B+ 158,333 23,396,867 Food Distributors 0.00% RAB Holdings, Inc. , 11.00%, Ser C (B)(G)(I) D 79 11,850 Forest Products 0.83% TimberWest Forest Corp. , Unit (Common Stock, Preferred Shares & Sub Note) (Canada) (F)(G) B- 729,900 10,167,060 Industrial Machinery 0.20% Glasstech, Inc. , 12.75%, Ser B (B)(G) B 4,475 2,231,146 Glasstech, Inc. , Ser A (B)(G)(I) B 143 143,000 Glasstech, Inc. , Ser C (B)(G)(I) B 11 0 Marine 0.00% 0 Pacific & Atlantic Holdings, Inc. (B)(G)(I) CCC 99,231 0 Page 11 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Wireless Telecommunication Services 3.75% Rural Cellular Corp. , 12.25%, Payment-In-Kind D 34,861 45,842,215 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Tax-exempt long-term bonds 0.17% (Cost $2,000,000) Other Revenue 0.17% Dallas-Fort Worth Texas International Airport Facility Improvement Corp. , Rev Ref Airport Facil Imp 9.125% 05-01-29 CCC+ $2,000 2,127,520 Credit Par value Issuer, description, maturity date rating (A) Value Trache loans 5.63% (Cost $82,148,352) Airlines 1.03% Delta Air Lines, Inc. , Tranche (2nd Lien Fac), 04-30-14 (G) B $4,975 4,170,707 Tranche A (Fac LN329495), 04-30-12 BB- 7,910 6,644,400 United Air Lines, Inc. , Tranche B (Fac LN316631), 02-01-14 BB- 2,137 1,792,129 Apparel, Accessories & Luxury Goods 0.56% Hanesbrands, Inc. , Tranche B (Fac LN284920), 09-05-13 BB 4,881 4,644,817 HBI Branded Apparel Ltd. , Inc. , Tranche (2nd Lien Fac), 04-15-14 B 2,500 2,148,438 Broadcasting & Cable TV 0.09% Sirius Satellite Radio, Inc. , Tranche SIRI (Fac LN342596), 12-20-12 B 1,297 1,105,479 Casinos & Gaming 0.48% Cannery Casino Resorts, LLC, Tranche (2nd Lien Fac), 01-07-13 (G) B- 2,500 2,250,000 Tranche A (Fac LN252037), 01-05-11 (G) B- 3,727 3,589,488 Diversified Metals & Mining 0.55% Thompson Creek Metals Co. , Tranche A (1st Lien Note), 11-01-12 (G) B 6,944 6,666,071 Forest Products 0.05% Tembec, Inc. , Tranche (Fac LNTEMBEC1), 02-28-12 (G) BB 618 617,500 Page 12 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Health Care Facilities 0.72% HCA, Inc. , Tranche A1 (Fac LN300297), 11-18-12 BB 9,512 8,742,251 Health Care Supplies 0.18% Bausch & Lomb, Inc. , Tranche B (Fac LN362696), 04-11-15 BB- 2,085 2,001,600 Tranche DD (Fac LN362696), 04-11-15 BB- 260 250,427 Hotels, Resorts & Cruise Lines 0.24% East Valley Tourist Development Authority, Tranche (Fac LN5501750), 08-06-12 (G) B3 2,925 2,925,000 Integrated Telecommunication Services 0.14% Local TV on Satellite, LLC, Tranche B (Fac LN331268), 05-07-13 (G) B+ 1,990 1,691,500 Publishing 1.29% Star Tribune Co. , Tranche (2nd Lien Fac), 03-01-15 (G) B+ 5,125 1,763,000 Tranche T1 (1st Lien Note Fac LN321132), 03-01-14 (G) B+ 7,620 4,908,748 Tranche T1 (Fac LN321132), 03-01-14 (G) B+ 3,175 2,045,230 Tribune Co. , Tranche B (Fac LN330914), 05-17-14 BB 9,681 7,057,704 Trucking 0.30% Saint Acquisition Corp. , Tranche B (Fac LN333702), 05-06-14 BB 4,702 3,714,836 Excise Expiration Number of Issuer Price Date Contracts Value Options Purchased 0.34% Cost ($3,225,927) Calls 0.34% Comcast Corp. 16 Jan-2010 1,900 1,282,600 Comcast Corp. 20 Jan-2010 6,850 2,842,750 Issuer Shares Value Warrants 0.19% (Cost $7,551,140) Broadcasting & Cable TV 0.00% Granite Broadcasting Corp. (Class A) (I) 29,220 14,610 XM Satellite Radio, Inc. (I) 9,350 9,443 Casinos & Gaming 0.00% 0 Silver Slipper Casino (B)(I) 1,929 0 Page 13 John Hancock High Yield Fund Securities owned by the Fund on February 29, 2008 (unaudited) Diversified Metals & Mining 0.17% Doe Run Resources Corp. (B)(I) 1 0 Katanga Mining Ltd. (Canada) (F)(I) 80,000 732,334 New Gold, Inc. (Canada) (F)(I) 782,000 1,390,399 Food Retail 0.00% Pathmark Stores, Inc. (I) 62,796 1,903 Marine 0.02% Paragon Shipping, Inc. (Greece) (F)(I) 36,000 217,440 Restaurants 0.00% 0 Planet Hollywood International, Inc. (B)(I) 2,816 0 Textiles 0.00% HF Holdings, Inc. (B)(I) 28,092 281 Interest Par value Issuer, description, maturity date rate Value Short-term investments 1.79% (Cost $21,870,111) Joint Repurchase Agreement 1.52% Joint Repurchase Agreement with Barclays Plc dated 02-29-08 at 1.800% to be repurchased at $18,523,778 on 03-03-08, collateralized by $10,796,521 of U. S. Treasury Inflation Indexed Bond, 3.875%, due 04-15-29 (valued at $18,864,198, including interest) 1.800% 18,521 18,521,000 Interest rate Shares Cash Equivalents 0.27% John Hancock Cash Investment Trust (T)(W) 3.42% (Y) 3,349,111 3,349,111 Total investments (Cost $1,496,527,480)  99.78% Other assets and liabilities, net 0.22% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 14 John Hancock High Yield Fund Notes to Schedule of Investments February 29, 2008 (unaudited) ADR American Depositary Receipt Gtd Guaranteed IO Interest only (carries notional principal amount) REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $36,714,450 or 3.01% of the Fund's net assets as of February 29, 2008. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of February 29, 2008. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $239,272,086 or 19.60% of the Fund's net assets as of February 29, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (X) Non-income-producing, issuers are in bankruptcy and are in default of interest payments. The aggregate value of these bonds is $2,597,473 or 0.21% of the Fund's net assets. (Y) Represents current yield as of February 29, 2008.  The cost of investments owned on February 29, 2008, including short-term investments, for federal income tax purposes was $1,499,133,550. Gross unrealized appreciation and depreciation of investments aggregated $60,087,084 and $340,897,803, respectively, resulting in net unrealized depreciation of $280,810,719. Notes to Schedule of Investments - Page 1 John Hancock High Yield Fund Interest rate swap contracts February 29, 2008 (unaudited) Rate type Notional Payments made Payments received Termination Unrealized amount by Fund by Fund date Counterparty appreciation $5,000,000 6-month LIBOR 5.413% (a) Jun 2014 Morgan Stanley $493,109 5,600,000 3-month LIBOR 5.451% (a) May 2013 Morgan Stanley 545,399 $1,038,508 (a) Fixed rate Interest rate swap contracts John Hancock High Yield Fund Credit default swap contracts February 29, 2008 (unaudited) Unrealized Notional Sell Received Terminiation Appreciation Issuer Amount Protection Fixed Rate Date Counterparty (Depreciation) Abitibi-Consolidated, Inc. $3,000,000 Sell 8.00 Sep 2012 Morgan Stanley ($1,267,442) American Airlines, Inc. 3,000,000 Sell 6.60 Sep 2012 Morgan Stanley (301,560) American Airlines, Inc. 2,000,000 Sell 5.00 Mar 2013 Morgan Stanley 29,568 BoWat er, Inc. 3,000,000 Sell 7.00 Sep 2012 Morgan Stanley (945,099) ($2,484,533) Credit Default Swaps John Hancock High Yield Fund Forward foreign currency exchange contracts February 29, 2008 (unaudited) Unrealized Principal amount Settlement Appreciation Currency covered by contract month (depreciation) BUYS Swiss Franc $815,000 Mar 2008 $33,578 $33,578 SELLS Australian Dollar $4,836,000 Sep 2007 ($264,613) Canadian Dollar $32,670,000 Mar 2007 ($1,502,710) Euro $4,200,000 Mar 2008 ($261,334) Pound Sterling $3,144,000 Mar 2008 ($102,712) Pound Sterling $375,000 Mar 2008 ($1,270) Swiss Franc $815,000 Mar 2008 ($34,129) ($2,166,768) Forward foreign currency exchange contracts John Hancock High Yield Fund Summary of written options February 29, 2008 (unaudited) Written options for the nine months ended February 29, 2008 were as follows: N UMBER OF CONTRACTS P REMIUMS RECEIVED Outstanding, beginning of period 136 $30,192 Options written 2,000 2,810,357 Options closed (2,000) (2,810,357) Options expired (136) (30,192) Options exercised Outstanding, end of period 0 $0 Summary of written options Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Bond Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 23, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 23, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: April 23, 2008
